Appeal from an order of Supreme Court, Monroe County (Ark, J.), entered January 29, 2002, which, inter alia, dismissed defendant’s amended petition seeking enforcement and modification of the custody provisions of the parties’ judgment of divorce.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the award of counsel fees, costs and disbursements, and law guardian’s fees and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the following memorandum: We reject the contention of defendant that Supreme Court erred in summarily dismissing her amended petition seeking enforcement and modification of the custody provisions of the parties’ judgment of divorce. Defendant “failed to make a sufficient evidentiary showing to warrant a hearing” (Matter of Lynette L. v Richard K.A., 210 AD2d 1005, 1005 [1994]; see Alessandro v Alessandro, 172 AD2d 1078 [1991]). We further reject defendant’s contention *1203that the court erred in awarding counsel fees, costs and disbursements to plaintiff, and law guardian’s fees (see 22 NYCRR 130-1.1 [a]) without conducting a hearing (see Matter of Minister, Elders & Deacons of Refm. Prot. Dutch Church of City of N.Y. v 198 Broadway, 76 NY2d 411, 413 n [1990]; First Deposit Natl. Bank v Van Allen, 277 AD2d 858, 860-861 [2000]; Greenwood Trust Co. v Mason, 277 AD2d 740, 741 [2000]; Matter of Marsh, 207 AD2d 749 [1994]). We agree with defendant, however, that the court erred in awarding counsel fees, costs and disbursements, and law guardian’s fees without stating the basis for its determination (see 22 NYCRR 130-1.2; Briguglio v Rockefeller Ctr., 204 AD2d 503, 504 [1994]). We therefore modify the order by vacating the award of counsel fees, costs and disbursements, and law guardian’s fees, and we remit the matter to Supreme Court, Monroe County, for compliance with 22 NYCRR 130-1.2 (see Drummond v Drummond, 291 AD2d 368, 370 [2002]; McCue v McCue, 225 AD2d 975, 979 [1996]; Briguglio, 204 AD2d at 504; Jaswolk Realty Corp. v Jasper, 182 AD2d 739, 740 [1992]). Present — Green, J.P., Wisner, Gorski and Lawton, JJ.